DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s amendments and arguments filed on 09/06/2022.
Claims 1, 7, 9, 13, 14 and 18 have been amended.
Claims 33-43 have been newly added.
Claims 1, 7, 9, 13, 14, 18, 21, 25, 27, 31 and 33-43 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) , 7, 9, 13, 14, 18, 21, 2527, 31 and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer et al. (US 2015/0132219) in view of Togashi et al. (US 2012/0128584), Abrams et al. (US 2016/0137730) and Sandeep Nema et al. (PDA J Pharm Sci and Tech, 65, 287-332, 2011).
Kjaer discloses a 177-Lu labelled peptide conjugate, wherein the peptide is coupled to 177-Lu by a chelating agent (abstract). Preferred chelating agent include DOTA, NOTA, NODAGA OR CB-TE2A. The chelating agent is coupled to the peptide by standard methodology known in the field of the invention and may be added at any location on the peptide provided that the biological activity of the peptide is not adversely affect (0046). Radiopharmaceutical composition is provided in a kit whereby the radionuclide is provided in one vial and the peptide/chelating group conjugate is provided in a second vial and the contents mixed just prior to administration (0049). The provision of such radiolabeled complexes in kit form and the preparation of the final radiolabeled product are standard and routine in the field of nuclear medicine. The final radiopharmaceutical product should be of high radiochemical purity, preferably greater than 95%, and at least greater than 90%, as determined by standard protocols known in the art (0050). The 117-Lu labelled peptide constitutes the optimal radionuclide for therapy of small tumor lesions and/or disseminated metastatic disease (0031). Additional disclosure includes that the radionuclide therapy both has a significant effect on the growth rate of the tumor, caused a significant reduction in the number of uPAR-positive cancer cells and reduced the number of metastatic lesions.
Kjaer fails to disclose anti-CDH3 antibody and at least one kind of buffer selected from benzoic acid or maleic acid in the composition.
Togashi discloses methods and pharmaceutical compositions that comprise an anti-CDH3 antibodies, which is labeled with a radioisotope useful in pancreatic, lung, colon, prostate, breast, gastric or liver cancer therapies (abstract). In preferable embodiments, the antibody may be labeled with a radioisotope. The antibodies can be conjugated to a cytotoxic (radioactive isotope) or therapeutic agent.  Examples include 111In, 211At, 131I, 125I, 90Y, 186Re, 188Re, 153Sm, 212Bi, 32P and radioactive isotopes of Lu (0095). In one embodiment, provides a kit for use in detecting, imaging or treating a cancer within a subject to be diagnosed comprising the antibody against the CDH3 protein. For example, the kit may contain an antibody recognizing CDH3 modified with chelating agent and radioactive substance. MX-DOPA is preferable chelating agent for modifying the antibody. Alternatively, in order for radioimmunotherapy of a cancer expressing CDH3, antibody may be labeled with beta nuclides e.g. Yttrium-90 (90Y) (0157). Abrams (as evidence), states that methods for preparing radioimmunoconjugates are established in the art. Examples of radioimmunoconjugates are commercially available, including Bexxar™ (Corixa Pharmaceuticals), and similar methods can be used to prepare radioimmunoconjugates using the antibodies of the invention (CDH3 antibody). In certain embodiments, the macrocyclic chelator is 1,4,7,10-tetraazacyclododecane-N,N′,N″,N″′-tetraacetic acid (DOTA) which can be attached to the antibody via a linker molecule. Such linker molecules are commonly known in the art and described in Denardo et al., (1998) Clin Cancer Res. 4(10):2483-90; Peterson et al., (1999) Bioconjug. Chem. 10(4):553-7; and Zimmerman et al., (1999) Nucl. Med. Biol. 26(8):943-50 (0144) and the process comprises combining the antibody, drug and cross-linking agent in a substantially aqueous medium, optionally containing one or more co-solvents, at a suitable pH, the reaction step also can comprise the addition of a buffering agent. Any suitable buffering agent known in the art can be used (0177).
Sandeep discloses a review of excipients (antioxidants, buffers, chelating agent, inactive ingredients, preservatives, and surfactants) used in approved injectable products including concentration ranges, function, frequency of use, and role in dosage form (abstract). The article discusses new excipients, serving specific needs that traditional excipients are unable to provide and for which safety studies are necessary to support a novel excipient for marketing application. Sandeep discloses that buffers are added to a formulation to adjust and stabilize pH and optimize drug solubility and stability and selection of a buffer concentration (which contributes to the ionic strength of the formulation) and a buffer species is important. Products which may be subjected to excessive temperature fluctuations during processing (steam sterilization, freeze-thaw or lyophilization), buffers with a small delta pKa/oc should be selected and best buffers for a lyophilized product may be those which show the least pH change upon cooling, do not crystallize out, and remain in the amorphous state, protecting the drug. Table Vii lists buffers and chemicals used for pH adjustment and maintenance of the drug product (page 295). 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Additionally, applicants have resorted to the use of product-by-process format for example in claim 39. The 35 USC 103 rejection set forth above is proper because the product-by-process format that applicant incorporated does not impart any structural difference with the prior art product. Please note that in product-by-process claims, “once a product appearing to be substantially identical and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” /n re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtains prior art products and makes physical comparisons therewith.” /n re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composite structure as recited differs and, if so, to what extent, from that of the discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 

It would have been obvious at the time the invention was made to make such a composition comprising DOTA structure, an anti-CDH3 anti body, and at least one buffer benzoic acid or maleic acid, because this reference teaches that all of the ingredients recited by the applicants are suitable for inclusion in composition. Thus, in view of the teachings of Kjaer, Togashi and Sandeep, there would have been a reasonable expectation that a composition comprising DOTA structure, an anti-CDH3 anti body, and at least one buffer benzoic acid or maleic acid could be successfully prepared and used for treating a disease targeted by the chelated targeting agent.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618